         Case 6:19-cv-00034-ADA Document 104 Filed 10/22/19 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

DIAMONDBACK INDUSTRIES, INC.,   §
                                §
    Plaintiff,                  §
                                §
v.                              § CASE NO. 6:19-CV-00034-ADA
                                § (Consolidated with 6:19:CV-00036-ADA)
REPEAT PRECISION, LLC; NCS      §
MULTISTAGE, LLC; NCS MULTISTAGE §
HOLDINGS, INC.; ROBERT NIPPER;  §
GARY MARTIN; GRANT MARTIN; and, §
                                §
    Defendants.                 §
                                §

 STIPULATED VOLUNTARY DISMISSAL OF CERTAIN CLAIMS OF PLAINTIFF’S
           SECOND AMENDED COMPLAINT WITH PREJUDICE

        Pursuant to F.R.C.P. 41(a)(1)(A)(ii), Plaintiff, Diamondback Industries, Inc. gives notice

of the stipulated dismissal of the following claims contained in Plaintiff’s Second Amended

Complaint (Docket No. 61) in the above-identified court action with prejudice against refiling the

same:

   1.   Texas Uniform Trade Secrets Act (TUTSA);
   2.   Defend Trade Secrets Act (DUTSA);
   3.   Computer Fraud and Abuse Act (CFAA);
   4.   Harmful Access by Computer; and,
   5.   Tortious Interference.

        This stipulated dismissal in no way affects the any of the other claims and causes of action

Plaintiff has asserted in its Second Amended Complaint. Pursuant to F.R.C.P. 41(a)(1)(A)(ii), no

Order is required for this dismissal, as counsel for all parties have given permission to Plaintiff to

sign this stipulated dismissal on their respective behalves.




STIPULATED VOLUNTARY DISMISSAL OF CERTAIN CLAIMS IN PLAINTIFF’S SECOND AMENDED COMPLAINT
WITH PREJUDICE                                                                         PAGE 1
DM425006
        Case 6:19-cv-00034-ADA Document 104 Filed 10/22/19 Page 2 of 4




 Dated: October 22, 2019                       Respectfully submitted,

                                               /s/ Decker A. Cammack
                                               Decker A. Cammack (Lead Counsel)
                                               Texas Bar No. 24036311
                                               dcammack@whitakerchalk.com

                                               David A. Skeels
                                               Texas Bar No. 24041925
                                               dskeels@whitakerchalk.com

                                               WHITAKER CHALK SWINDLE
                                                & SCHWARTZ PLLC
                                               301 Commerce Street, Suite 3500
                                               Fort Worth, Texas 76102
                                               Phone: (817) 878-0500
                                               Fax: (817) 878-0501

                                               J. Mitchell Little
                                               Texas Bar No. 24043788
                                               Mitch.little@solidcounsel.com
                                               SCHEEF & STONE, L.L.P.
                                               2600 Network Blvd., Ste. 400
                                               Frisco, Texas 75034
                                               Phone: (214) 472-2100
                                               Fax: (214) 472-2150

                                               John P. Palmer
                                               Texas Bar No. 15430600
                                               palmer@namanhowell.com
                                               NAMAN, HOWELL, SMITH & LEE, PLLC
                                               400 Austin Ave., Suite 800
                                               P.O. Box 1470
                                               Waco, Texas 76703
                                               Phone: (254) 755-4100
                                               Fax: (254) 754-6331

                                               Counsel for Diamondback Industries, Inc.




STIPULATED VOLUNTARY DISMISSAL OF CERTAIN CLAIMS IN PLAINTIFF’S SECOND AMENDED COMPLAINT
WITH PREJUDICE                                                                         PAGE 2
DM425006
        Case 6:19-cv-00034-ADA Document 104 Filed 10/22/19 Page 3 of 4




                                               /s/ J. Hoke Peacock (with permission)
                                               J. Hoke Peacock III
                                               Texas State Bar No. 15673980
                                               tpeacock@susmangodfrey.com

                                               Shawn L. Raymond
                                               Texas State Bar No. 24009236
                                               sraymond@susmangodfrey.com

                                               Krisina J. Zuniga
                                               Texas State Bar No. 24098864
                                               kzuniga@susmangodfrey.com
                                               SUSMAN GODFREY LLP
                                               1000 Louisiana Street, Suite 5100
                                               Houston, Texas 77002-5096
                                               (713) 651-9366 Telephone
                                               (713) 654-6666 Facsimile

                                               Counsel for Gary Martin and Grant Martin


                                               /s/ W. Scott Hastings (with permission)
                                               W. Scott Hastings
                                               Texas State Bar No. 24002241
                                               shastings@lockelord.com
                                               Charles E. Phipps
                                               Texas State Bar No. 00794457
                                               cphipps@lockelord.com
                                               Paul F. Schuster
                                               Texas State Bar No. 00784931
                                               pschuster@lockelord.com
                                               Anna K. Finger
                                               Texas State Bar No. 24105860
                                               anna.k.finger@lockelord.com

                                               LOCKE LORD LLP
                                               2200 Ross Avenue, Suite 2800
                                               Dallas, Texas 75201
                                               (214) 740-8000 Telephone
                                               (214) 740-8800 Facsimile

                                               Counsel for Repeat Precision, LLC, NCS
                                               Multistage, LLC, NCS Multistage Holdings,
                                               Inc., and Robert Nipper


STIPULATED VOLUNTARY DISMISSAL OF CERTAIN CLAIMS IN PLAINTIFF’S SECOND AMENDED COMPLAINT
WITH PREJUDICE                                                                         PAGE 3
DM425006
         Case 6:19-cv-00034-ADA Document 104 Filed 10/22/19 Page 4 of 4



                            CERTIFICATE OF CONFERENCE
       I hereby certify the substance of this motion was discussed with Scott Hastings via emails

between the parties (including Trey Peacock) from October 16, 2019 through October 18, 2019,

and October 22, 2019. Mr. Hastings indicated the dismissal of the above referenced claims were

acceptable to Defendants.

                                             /s/ Decker A. Cammack
                                             Decker A. Cammack

                                CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of October, 2019, I caused a true and correct copy of

the foregoing document to be served via electronic mail on all counsel of record in this matter.


                                             /s/ Decker A. Cammack
                                             Decker A. Cammack




STIPULATED VOLUNTARY DISMISSAL OF CERTAIN CLAIMS IN PLAINTIFF’S SECOND AMENDED COMPLAINT
WITH PREJUDICE                                                                         PAGE 4
DM425006
